Whitman, Judge.
An appeal, as in this case, from the denial of a motion to dismiss a complaint is not an appealable judgment absent a certificate for review. Tenneco Oil Co. v. Mullis, 118 Ga. App. 540 (164 SE2d 312); Osborne v. Welch, 119 Ga. App. 853 (168 SE2d 897), and citations. Certifications for immediate review by trial judges should be given sparingly and only in close cases where real doubt exists as to the merits of the motion, otherwise they become only a vehicle for delay. C & Land Co. v. Wilson Constr. Corp., 117 Ga. App. 744 (161 SE2d 922).
The motion to dismiss the appeal is granted.

Appeal dismissed.


Bell, C. J., and Quillian, J., concur.